Title: To John Adams from Rufus King, 4 May 1786
From: King, Rufus
To: Adams, John


     
      Sir,
      New York 4. May 1786.
     
     By the January Packet I was honored with your letter of the 23. of December, and by Mr. Anstey who arrived in the February Packet, I received your’s of the 22. of January: I pray you to accept my acknowledgments for these Kind attentions, and to be assured that if any communications in my power concerning our common country, will afford you any information, the pleasure of transmitting them, will be my best and most satisfactory reward— Long before this time, the Dispatches from Mr. Jay’s Office will have convinced you that Congress entertain the same sentiments, which you possess, on the Subject of an exchange of ministers between the United States & G. Britain—; they will not be inattentive to the Dignity of their country, nor the Etiquette of courts— Mr. Temple will be confined to the authorities of his commission, & will not be permitted to travel out of his consulate— The Determination is, that the court of St. James must send a minister here of your Rank in consequence of the proposal for that purpose, or congress must recall their minister at London.
     
     Although it is admitted by every one, that the Duties of your legation have been ably discharged, yet it seems to be as generally allowed, that little good can be expected, in the present disposition of the British ministry from the continuation of a minister from our country at the British Court— on this Subject congress will be very temperate, and nothing will be decided hastily— there certainly was a Time since the war when there existed a very general disposition in America to be intimately allied with the country of your present Residence— that disposition has since Changed, is now universally weakened, and in several parts of America does not now exist—
     Whether the measures pursued in the British Cabinet, and which have produced this change in America, were best calculated to advance the prosperity of Great Britain or America, a short futurity will determine— certain it is, that they have a tendency to produce that Unanimity in America so much to be desired, as the Basis of those national Regulations, which alone can establish our commerce, and make our country respectable— indeed they have in some sort already produced this good Object— the arrets of France relative to the Cod Fishery tend to the same purpose— America begins to learn, that she must depend upon herself, for Prosperity & Happiness—
     with perfect respect—I have the honor to / be your obt. & very Hb̃le Servt:
     
      Rufus King
     
    